DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 3 drawing label 319 is illegible, the drawing label looks like 315.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1075 and 1085.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 588, 1062, and 1064.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537).
In regards to claim 1, Faber discloses, “[a phantom] (para. 21 discussing the simulated heart phantom, 1), a first length of tubing directly contacting at least one of the artery (para. 21 discussing the coronary arteries of the heart can be integrated through tubes, 12 and continues through tube 2); a second length of tubing to couple to the first length of tubing (para. 25 the tube, 33, is connected to the connector 38, these two are viewed as the second length of the tubing, these connect to the first length 2 through the connector portion); and a peristaltic pump comprising a number of rollers and the number of rollers is no more than three rollers (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, drawing label 36, under broadest reasonable interpretation “a number of rollers” is read as one roller and the roller in the figure drawing label 36 would meet this limitation); wherein in an operative orientation (b)(i) the second length of tubing directly contacts at least one of the number of rollers (para. 23 the tube, 12, is connected to the larger tube, 2, of the first length of the tube which connect to the second length which are labeled as 38 and 33 the roller is in contact with the second half of tube 33 to move the medium), (b)(ii) a first end of the first length of tubing is closed and a second end of the first length of tubing is open (the figure has the first end which under broadest reasonable interpretation is viewed as the end of 12 which is inside the phantom, this is understood as being closed since it is inside the phantom, then the second end is understood to be the end of 2 connected to the connector 38 which allows for the fluid to flow from the phantom), (b)(iii) a first end of the second length of tubing is closed and a second end of the second length of tubing is open (the figure has the first end of the second length being the end piece of 33 not connected to anything which under broadest reasonable interpretation is understood to be closed since it isn’t connected to anything, the second end of the second length under broadest reasonable interpretation is understood to be the single end of 38 connected to 2), (b)(iv) the second end of the first length of tubing is communicatively coupled to the second end of the second length of tubing (the figure shows 2 is connected to 38, were 2 is understood to be the second end of the first length and 38 is understood to be the second end of the second length), (b)(v) the peristaltic pump reciprocally moves fluid back and forth within the first and second lengths of tubing in response to the number of rollers intermittently contacting the second length of tubing (para. 23 discussing the system moves a medium, or the fluid, from the phantom through the system to simulate the pumping of blood),” but fails to disclose, “a neurovascular bundle (NVB) comprising an artery, a vein, and a nerve, wherein (a)(i) the artery (Fig. 3 drawing label 30 the neurovascular bundle) comprising an artery (Fig. 3 drawing label 40 artery), a vein (Fig. 3 drawing label 50 the vein), and a nerve (Fig. 3 drawing label 60 the nerve bundle) (Fig. 3 shows the neurovascular bundle of a muscle tissue 30, col. 5 ln 9-24 discusses the housing representing the neurovascular bundle) wherein (a)(i) the artery directly contacts at least one of the vein and the nerve (Fig. 3 showing the muscle tissue simulator 30 which shows the artery, 40 touching the vein 50, and in the contact with the bundle of nerve, 60, col. 4 ln. 67- col. 5 ln. 24 discussing the neurovascular bundle being part of a pad used to simulate a muscular bundle), (a)(ii) the vein directly contacts at least one of the artery and the nerve (Fig. 3 showing the muscle tissue simulator 30 which shows the vein 50, touching the artery, and in the contact with the bundle of nerve, 60, col. 4 ln. 67- col. 5 ln. 24 discussing the neurovascular bundle being part of a pad used to simulate a muscular bundle), and (a)(iii) the nerve directly contacts at least one of the vein and the artery nerve (Fig. 3 showing the muscle tissue simulator 30 which shows the nerve bundle, 60 in contact with the artery, 40 and the vein 50, col. 4 ln. 67- col. 5 ln. 24 discussing the neurovascular bundle being part of a pad used to simulate a muscular bundle, col. 4 ln. 55-62 discussing the nerve lying along the vascular bundle meaning it contacts the artery and vein)
In regards to claim 2, the modified system of Faber in view of Watson discloses the system of claim 1.  Faber further discloses, “wherein the number of rollers is no more than two rollers (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, drawing label 36, under broadest reasonable interpretation “a number of rollers” is read as one roller and the roller in the figure drawing label 36 would meet this limitation).”
In regards to claim 3, the modified system of Faber in view of Watson discloses the system of claim 2.  Faber further discloses, “wherein the first length of tubing is included in one of the artery (para. 21 discussing the coronary arteries of the heart can be integrated through tubes, 12 and continues through tube 2, this is understood to be the end of tube 12 is inside of the artery).”
In regards to claim 13, the modified system of Faber in view of Watson discloses the system of claim 1.  Faber further discloses, “wherein the number of rollers is one roller (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, drawing label 36).”
In regards to claim 16, Faber discloses, “[a phantom] (para. 21 discussing the simulated heart phantom, 1), a first length of tubing adjacent at least one of the veins (para. 21 discussing the coronary arteries of the heart can be integrated through tubes, 12 and continues through tube 2, inherently the veins of the heart are next to the artery so under broadest reasonable interpretation the tube is adjacent to the vein); a second length of tubing to couple to the first length of tubing (para. 25 the tube, 33, is connected to the connector 38, these two are viewed as the second length of the tubing, these connect to the first length 2 through the connector portion); and a pump comprising a number of actuators (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, drawing label 36, the roller is understood to be a type of actuator under broadest reasonable interpretation “a number of actuators” is read as one roller and the roller in the figure drawing label 36 would meet this limitation); wherein when the system is in an operative orientation the system is configured such (b)(i) the second length of tubing directly couples to at least one of the number of actuators (para. 23 the tube, 12, is connected to the larger tube, 2, of the first length of the tube which connect to the second length which are labeled as 38 and 33 the roller is in contact with the second half of tube 33 to move the medium), (b)(ii) a first end of the first length of tubing is closed (the figure has the first end which under broadest reasonable interpretation is viewed as the end of 12 which is inside the phantom, this is understood as being closed since it is inside the phantom), (b)(iii) a first end of the second length of tubing is closed (the figure has the first end of the second length being the end piece of 33 not connected to anything which under broadest reasonable interpretation is understood to be closed since it isn’t connected to anything), (b)(iv) a second end of the first length of tubing is operatively coupled to a second end of the second length of tubing (the figure shows 2 is connected to 38, were 2 is understood to be the second end of the first length and 38 is understood to be the second end of the second length), (b)(v) the pump pulsates fluid within the first length of tubing in response to the number of actuators intermittently contacting the second length of the tubing (para. 23 discussing the system moves a medium, or the fluid, from the phantom through the system to simulate the pumping of blood through the moving of the actuator along the tube),” but fails to disclose, “an artery, a vein, and a nerve.”  Watson teaches, “an artery (Fig. 3 drawing label 40 artery), a vein (Fig. 3 drawing label 50 the vein), and a nerve (Fig. 3 drawing label 60 the nerve bundle) (Fig. 3 shows the neurovascular bundle of a muscle tissue 30, col. 5 ln 9-24 discusses the housing representing the neurovascular bundle).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated neurovascular bundle, as taught by Watson, with the simulated pump system of Faber, for the purpose of creating a system that simulates how blood flows through the body through a neurovascular bundle.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), as applied to claims  2 and 16 above, in further view of Eubanks et al. (US 20110106004).
In regards to claim 4, the modified system of Faber discloses the above mentioned, but fails to disclose, “the first length of tubing has a first flexibility; the second length of tubing has a second flexibility; the first flexibility is more flexible than the second flexibility.”  Eubanks teaches, “[a] first length of tubing has a first flexibility (Fig. 4A showing loop 146 made up of a flexible tubing, para. 60 discussing the tube system contains a loop made up of a flexible tubing); [a] second length of tubing has a second flexibility (Fig. 4A showing loop one 144 of the tubing, para. 60 discussing that tube 144 is made up of a flexible tubing); the first flexibility is more flexible than the second flexibility (para. 60 discussing the tubing of 146 is thinner and more flexible than the tubing of 144).”
In regards to claim 17, the modified system of Faber discloses the above mentioned.  Faber further discloses, “the number of actuators is no more than two (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, which are a type of actuator, drawing label 36).” but fails to disclose, “the first length of tubing has a first flexibility; the second length of tubing has a second flexibility; the first flexibility is more flexible than the second flexibility.”  Eubanks teaches, “[a] first length of tubing has a first flexibility (Fig. 4A showing loop 146 made up of a flexible tubing, para. 60 discussing the tube system contains a loop made up of a flexible tubing); [a] second length of tubing has a second flexibility (Fig. 4A showing loop one 144 of the tubing, para. 60 discussing that tube 144 is made up of a flexible tubing); the first flexibility is more flexible than the second flexibility (para. 60 discussing the tubing of 146 is thinner and more flexible than the tubing of 144).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thinner tubing having a greater flexibility, as taught by Eubanks, with the modified pump system of Faber, for the purpose of creating a pump system which contains smaller more flexible tubing which can easily be inserted into the body and move fluid closer to the body.
In regards to claim 18, Faber in view of Watson in view of Eubanks discloses the system of claim 17.  Faber further discloses, “wherein the first flexibility is configured to allow the first 2length of tubing to pulsate radially along a short axis of the first length of tubing in response 3to the pump pulsating fluid within the first length of tubing (para. 21-23 the system will pump fluid through the tube and the fluid will move down the system in a 180 degree direction, which is under broadest reasonable interpretation that is understood to be radially).”
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), in further view of Eubanks et al. (US 20110106004), as applied to claim 5 above, in further view of Sims et al. (US 20180177945).
In regards to claim 5, the modified system of Faber discloses the above mentioned.  Faber further discloses, “the first length of tubing includes a first long axis that extends (the figure the first end of the tube 12 extends into the phantom 1), when the first length of tubing is straight (the figure shows the tube length 12 to the tube length 2 portion of the tube is straight, furthermore the tubes are made of a flexible material as discussed in para. 21 which under broadest reasonable interpretation means the tubes can easily be aligned in a straight line), from the first end of the first length of tubing to the second end of the first length of tubing (the figure shows the portion of 12 turning into 2 being straight); the second length of tubing includes a second long axis that extends (the figure shows drawing label 38 the second length of the tube 38 is straight), when the second length of tubing is straight, from the first end of the second length of tubing to the second end of the second length of tubing (see the figure showing 38 and 2 attached to each other and being arranged in a straight line).”  However the modified system of Faber fails to disclose, “the first flexibility is configured so the first length of tubing will pulsate in a direction orthogonal to the first long axis in response to the peristaltic pump reciprocally moving fluid back and forth within the first and second lengths of tubing at a rate.”  Sims teaches “the first flexibility is configured so the first length of tubing will pulsate in a direction orthogonal to the first long axis in response to the peristaltic pump reciprocally moving fluid back and forth within the first and second lengths of tubing at a rate (para. 67 discusses the system being a peristaltic pump arrangement, further para. 186 discusses the pump will contain a flow rate in which the flow rate is calculated in an orthogonal estimation of the flow rate).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the calculation of the flow rate in the orthogonal direction, as taught by Sims, with the modified pump system as taught by Faber, for the purpose of creating a peristaltic pump system that calculates the flow of fluid in the orthogonal direction.
In regards to claim 6, the system of Faber in view of Watson in further view of Eubanks in further view of Sims discloses the system of claim 5.  Faber further discloses, “wherein the second flexibility is configured so the second length of tubing will not pulsate in a direction orthogonal to the second long axis in response to the peristaltic pump reciprocally moving fluid back and forth within the first and second lengths of tubing at a rate (para. 21-23 discusses the tube, 33 is placed around the peristaltic pump and the pump will rotate 180 degrees and pump the fluid down the tubing at a set rate, the fluid moving in the 180 degree direction is understood to be pulsating not in an orthogonal direction).”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), in further view of Eubanks et al. (US 20110106004), in further view of Sims et al. (US 20180177945), as applied to claim 5 above, in further view of Sarkar et al. (US 20180193598).
In regards to claim 7, the modified system of Faber discloses the above mentioned but fails to disclose, “wherein the NVB is selected from the group consisting of an axillary NVB, a femoral NVB, a popliteal NVB, and a brachial NVB.”  Sarkar teaches, “wherein the neurovascular bundle is selected from the group consisting of a femoral neurovascular bundle (Fig. 1 discusses a neurovascular bundle is displayed, para. 15 discusses the image showing the femoral NVB arrangement, para. 5 discusses the femoral artery is usually difficult to identify during trauma).”  Therefore it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the modeling the femoral neurovascular bundle, as taught by Sarkar, with the modified pump simulation system of Faber, for the purpose of creating a system which simulates the blood flowing through the femoral neurovascular bundle to help surgeons practice identifying it in different situations.
 Claim 8, 10, 19, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), in further view of Eubanks et al. (US 20110106004), as applied to claims 4, 17, and 20 above, in further view of Bergwin et al. (US 20040124253).
In regards to claim 8, the modified system of Faber discloses the above mentioned.  Faber further discloses, “the first and second lengths of tubing collectively include a volume of fluid (para. 23- 26 discussing the fluid medium being pumped throughout the tubing using the peristaltic pump); a first portion of the volume of fluid is included in the first length of tubing (para. 23-26 the system will pump the medium throughout the tubing, some fluid will be in the first half of the tubes 2 and 12); a second portion of the volume of fluid is included in the second length of tubing (para. 23-26 the system will pump the medium throughout the tubing, some fluid will be in the second half of the tube 38 and 33).” The modified system of Faber fails to disclose, “the peristaltic pump, the first length of tubing, the second length of tubing, and the volume of fluid are configured to lose prime when the peristaltic pump pumps at a rate of revolutions per minute.”  Bergwin teaches, “the peristaltic pump, [a] first length of tubing, [a] second length of tubing, and [a] volume of fluid are configured to lose prime when the peristaltic pump pumps at a rate of revolutions per minute (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peristaltic pump losing prime, as taught by Bergwin, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the peristaltic pump acts in an open system.
In regards to claim 10, the modified system of Faber discloses the above mentioned but fails to disclose, “the first and second lengths of tubing collectively comprise a collective volume configured to retain the fluid; the volume of fluid is greater than 80% of the collective volume and less than 100% of the collective volume.” Bergwin teaches, “the first and second lengths of tubing collectively comprise a collective volume configured to retain the fluid; the volume of fluid is greater than 80% of the collective volume and less than 100% of the collective volume (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%, under broadest reasonable interpretation this would mean that the system operates with the volume of fluid around 90% capacity which fits in the range).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peristaltic pump losing prime, as taught by Bergwin, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the peristaltic pump acts in an open system.
In regards to claim 19, the modified system of Faber discloses the above mentioned but fails to disclose, “the first and second lengths of tubing collectively comprise a collective volume configured to retain the fluid; the volume of fluid is greater than 80% of the collective volume and less than 100% of the collective volume.” Bergwin teaches, “the first and second lengths of  (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%, under broadest reasonable interpretation this would mean that the system operates with the volume of fluid around 90% capacity which fits in the range).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peristaltic pump losing prime, as taught by Bergwin, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the peristaltic pump acts in an open system.
In regards to claim 21, the modified method of Faber discloses the above mentioned, but fails to disclose, “wherein the first and second lengths of tubing collectively 2comprise a collective volume configured to retain the fluid; the method including collectively filling the first and second lengths of tubing to include a volume of fluid that is greater than 80% of the collective volume and less than 100% of the collective volume.”  Bergwin teaches, “wherein the first and second lengths of tubing collectively 2comprise a collective volume configured to retain the fluid; the method including collectively filling the first and second lengths of tubing to include a volume of fluid that is greater than 80% of the collective volume and less than 100% of the collective volume (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%, under broadest reasonable interpretation this would mean that the system operates with the volume of fluid around 90% capacity which fits in the range).”  Therefore, it would have been obvious to one having ordinary skill in the art .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), in further view of Eubanks et al. (US 20110106004), in further view of Bergwin et al. (US 20040124253), as applied to claim 8 above, in view of North (US 20070243088).
In regards to claim 9, the modified system of Faber discloses the above mentioned, but fails to disclose, “the at least one of the first and second lengths of tubing includes a visual marker that indicates when the first and second lengths of tubing collectively include the volume of fluid; the visual marker is not located at the first end of the first length of tubing; the visual marker is not located at the first end of the second length of tubing; the visual marker is located between the first end of the first length of tubing and the first end of the second length of tubing.”  North teaches, “the at least one of the first and second lengths of tubing includes a visual marker that indicates when the first and second lengths of tubing collectively include the volume of fluid (para. 27 the tubing contains visual markers used to show where the tubing should be installed, the tubing contains no markings in the center portions of the tubing, under broadest reasonable interpretation the center is where the majority of the volume is so this shows the volume); the visual marker is not located at the first end of the first length of tubing (Fig. 2 shows the tubing not having a visual marker at the middle area where the two tubes would be attached); the visual marker is not located at the first end of the second length of tubing (Fig. 2 shows the tubing not having a visual marker at the middle area where the two tubes would be attached); the visual marker is located between the first end of the first (Fig. 2 shows the indicia at the ends of the tubing to assist in installation).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the markers along the tubing, as taught by North, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the tubing contains marking in order to help indicate where the tubing should be placed in the pump.
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), in further view of Eubanks et al. (US 20110106004), as applied to claim 4 above, in further view of Bergwin et al. (US 20040124253), in view of North (US 20070243088).
In regards to claim 11, the modified system of Faber discloses the above mentioned.  Faber further discloses, “the first and second lengths of tubing collectively comprise a collective volume configured to retain the volume of fluid (para. 23- 26 discussing the fluid medium being pumped throughout the tubing using the peristaltic pump); a first portion of the volume of fluid is included in the first length of tubing (para. 23-26 the system will pump the medium throughout the tubing, some fluid will be in the first half of the tubes 2 and 12); a second portion of the volume of fluid is included in the second length of tubing (para. 23-26 the system will pump the medium throughout the tubing, some fluid will be in the second half of the tube 38 and 33).” The modified system of Faber fails to disclose, “at least one of the first and second lengths of tubing includes a visual marker that 3indicates when the first and second lengths of tubing collectively include a volume of fluid; the volume of fluid is greater than 80% of the collective volume and less than 100% 7of the collective volume; 8the peristaltic pump, the first length of tubing, the second length of tubing, and the 12volume of fluid are configured to lose para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%, under broadest reasonable interpretation this would mean that the system operates with the volume of fluid around 90% capacity which fits in the range); 8the peristaltic pump, [a] first length of tubing, [a] second length of tubing, and [a] volume of fluid are configured to lose prime when the peristaltic pump pumps at a rate of revolutions per minute (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peristaltic pump losing prime, as taught by Bergwin, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the peristaltic pump acts in an open system.  However, Faber, Watson, Eubank and Bergwin fail to disclose, “at least one of the first and second lengths of tubing includes a visual marker that 3indicates when the first and second lengths of tubing collectively include a volume of fluid.”    North teaches, “the at least one of the first and second lengths of tubing includes a visual marker that indicates when the first and second lengths of tubing collectively include the volume of fluid (para. 27 the tubing contains visual markers used to show where the tubing should be installed, the tubing contains no markings in the center portions of the tubing, under broadest reasonable interpretation the center is where the majority of the volume is so this shows the volume).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have 
In regards to claim 12, the modified system of Faber discloses the above mentioned. Faber further discloses, “the first length of tubing includes a first long axis that extends (the figure the first end of the tube 12 extends into the phantom 1), when the first length of tubing is straight (the figure shows the tube length 12 to the tube length 2 portion of the tube is straight, furthermore the tubes are made of a flexible material as discussed in para. 21 which under broadest reasonable interpretation means the tubes can easily be aligned in a straight line), from the first end of the first length of tubing to the second end of the first length of tubing (the figure shows the portion of 12 turning into 2 being straight), the peristaltic pump reciprocally moving fluid back and forth within the first and second lengths of tubing (para. 21-23 the system uses the peristaltic pump to move the fluid between the first portion, of the tube 12 and 2, and the second portion of the tube 38, 33)” but fails to disclose, “the first length of tubing is configured to collapse and expand, in the direction orthogonal to the long axis, in response to both (c)(i) the volume of fluid being greater than 80% of the collective volume and less than 100% of the collective volume, and (c)(ii) the peristaltic pump reciprocally moving fluid back and forth within the first and second lengths of tubing.” Bergwin teaches, “the volume of fluid is greater than 80% of the collective volume and less than 100% 7of the collective volume (para. 17 discusses of a pump system which allows for fluid through move through the peristaltic pump system in which as the pump moves at a set revolutions the pump loses its prime of about 10%, under broadest reasonable interpretation this would mean that the system operates with the volume of fluid around 90% capacity which fits in the range)8.”  .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), as applied to claim 2 above, in further view of Krasnoff et al. (US 5690815).
In regards to claim 15, the modified system of Faber discloses the above mentioned, but fails to disclose, “the peristaltic pump has a number of predetermined positions for rollers; the number of rollers is less than the number of predetermined positions for rollers.”  Krasnoff teaches, “the peristaltic pump has a number of predetermined positions for rollers; the number of rollers is less than the number of predetermined positions for rollers (co. 12 ln. 50-67 discussing of a multi-roller peristaltic pump in which the rollers can be removed and only one roller placed in the system, this allows for the pressure to be lower or greater based on the number of rollers placed in the system).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adding and removing rollers, as taught by Krasnoff, with the modified system of Faber, for the purpose of creating a simulated blood pumping system in which the pressure within the system will increase based on the number of rollers placed in the device.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537), as applied to claim 2 above, in further view of Mallin et al. (US 20130288218).
In regards to claim 16, the modified system of Faber discloses the above mentioned, but fails to disclose, “wherein the peristaltic pump comprises at least one machine readable medium comprising a plurality of instructions that in response to being executed on a computing device, cause the peristaltic pump to generate between 30 and 80 pulses per minute within the first length of tubing.”  Mallin teaches, “wherein the peristaltic pump comprises at least one machine readable medium comprising a plurality of instructions that in response to being executed on a computing device, cause the peristaltic pump to generate between 30 and 80 pulses per minute within the first length of tubing (para. 56 discusses a cardiac model where the peristaltic pump will pump the fluid through the system at a rate of 66 pulses per min).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the system pumping the fluid at a rate of 66 pulses per min, as taught by Mallin, with the modified system of Faber, for the purpose of creating a simulated blood pumping system which pumps blood within the range of a resting heart rate.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (US 20060027741) in view of Watson (US 5320537) in view of Eubanks (US 20110106004).
In regards to claim 20, Faber discloses, “A method comprising: coupling a second length of tubing to a first length of tubing (the figure shows 2 is connected to 38, were 2 is understood to be the second end of the first length and 38 is understood to be the second end of the second length, these two are attached to each other), wherein (a)(i) the first length of tubing is [connected to a phantom] (the figure the first half of the tube, 12, connects to the second half of the first part of the tube 2 which is used to connect to the phantom, para. 21 discussing the tubing 12 connected to the phantom), (a)(ii) a first end of the first length of tubing is closed (the figure has the first end which under broadest reasonable interpretation is viewed as the end of 12 which is inside the phantom, this is understood as being closed since it is inside the phantom) and a first end of the second length of tubing is closed (the figure has the first end of the second length being the end piece of 33 not connected to anything which under broadest reasonable interpretation is understood to be closed since it isn’t connected to anything), and  coupling the second length of tubing to a peristaltic pump (para. 21 the end of the second tube 33 is coupled to a peristaltic pump 3), the peristaltic pump comprising a number of rollers that are less than four rollers (para. 21 the tubes then connect to a peristaltic pump, 3, para. 23 discusses the pump containing a roller, drawing label 36, under broadest reasonable interpretation “a number of rollers” is read as one roller and the roller in the figure drawing label 36 would meet this limitation); operating the peristaltic pump to radially pulsate the first length of tubing in response to the number of rollers intermittently contacting the second length of tubing (para. 23 discussing the system moves a medium, or the fluid, from the phantom through the system to simulate the pumping of blood, through the motion of the peristaltic pump, 3 along the second tube end 33),” but fails to disclose, “wherein (a)(i) the first length of tubing is adjacent a neurovascular bundle (NVB) and (a)(iii) the first length of tubing has a first flexibility, the second length of tubing has a second flexibility, and the first flexibility is more flexible than the second flexibility.”  Watson discloses, “wherein (a)(i) the first length of tubing is adjacent a neurovascular bundle (NVB) (col. 5 ln. 9-24 discussing the neurovascular bundle shown by 30, where the connectors 20 are adjacent to the neurovascular bundle elements).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the simulated neurovascular bundle, as taught by Watson, with the simulated pumping method of Faber, for the purpose of creating a method that simulates how blood flows through the body  (Fig. 4A showing loop 146 made up of a flexible tubing, para. 60 discussing the tube system contains a loop made up of a flexible tubing); [a] second length of tubing has a second flexibility (Fig. 4A showing loop one 144 of the tubing, para. 60 discussing that tube 144 is made up of a flexible tubing); the first flexibility is more flexible than the second flexibility (para. 60 discussing the tubing of 146 is thinner and more flexible than the tubing of 144).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the thinner tubing having a greater flexibility, as taught by Eubanks, with the modified pumping method of Faber, for the purpose of creating a pump method which contains smaller more flexible tubing which can easily be inserted into the body and move fluid closer to the body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holderle et al. (US 20150065988) teaches of a peristaltic pump system comprising three different hoses used to pump fluid into a patient.
Ramphal et al. (US 20040033477) teaches of a heart model attached to a pump system that is used to simulate a beating heart.  The heart itself is a cadaver.
Okayama et al. (US 20170103682) teaches of a system where an organ is placed in the cavity and it simulates blood pumping through the system.
McIntyre (US 20170268496) teaches of a peristaltic pump system containing two rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715       

/JAMES B HULL/Primary Examiner, Art Unit 3715